      Case 2:19-cv-01665-WBS-DB Document 8 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARLEEN MURPHY,                                    No. 2:19-cv-1665 WBS DB P
12                      Plaintiff,
13          v.                                         ORDER
14   DAVID NELSON,
15                      Defendant.
16

17          Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

19   § 636(b)(1)(B) and Local Rule 302.

20          On March 10, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 7.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28
                                                       1
      Case 2:19-cv-01665-WBS-DB Document 8 Filed 05/06/20 Page 2 of 2

 1            The court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4            1. The findings and recommendations filed March 10, 2020, are adopted in full; and

 5            2. This action is dismissed without prejudice.

 6   Dated: May 6, 2020

 7

 8

 9

10   murp1665.800

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
